Citation Nr: 0740646	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to arthritis and meniscal 
maceration of the right knee.  

2.  Entitlement to an increased rating for arthritis and 
meniscal maceration of the right knee, evaluated as 20 
percent disabling prior to January 30, 2004.

3.  Entitlement to an increased rating for arthritis and 
meniscal maceration of the right knee status post total knee 
replacement, evaluated as 30 percent disabling from March 1, 
2005.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1951 to October 
1965 and from June 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

For the period from January 30, 2004 to March 1, 2005, the 
veteran was in receipt of a temporary 100 percent evaluation 
based upon surgery on the veteran's right knee which required 
convalescence.


FINDINGS OF FACT

1.  A left knee disability is unrelated to the service-
connected arthritis and meniscal maceration of the right knee 
status post total knee replacement.

2.  For the period prior to January 30, 2004, arthritis and 
meniscal maceration of the right knee was manifested by 
degenerative arthritis with pain, tenderness, and limitation 
of motion.

3.  For the period from March 1, 2005, arthritis and meniscal 
maceration of the right knee status post total knee 
replacement is manifested by slight limitation of flexion and 
occasional pain; there is no weakness, instability or loose 
motion of the knee.



CONCLUSIONS OF LAW

1.  A left knee disability is not proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007).

2.  For the period prior to January 30, 2004, the criteria 
for an evaluation in excess of 20 percent for arthritis and 
meniscal maceration of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 
(2007).

3.  For the period from March 1, 2005, the criteria for an 
evaluation in excess of 30 percent for arthritis and meniscal 
maceration of the right knee status post total knee 
replacement have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5055, 5257, 5258, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in June 2002 asked the veteran for evidence 
demonstrating that his right knee disability had worsened.  

A letter dated in July 2002 discussed the evidence necessary 
to support the veteran's claim for an increased rating.  The 
evidence of record was listed and the veteran was asked to 
identify additional evidence.  The veteran was told how VA 
would assist him.

A March 2004 letter asked the veteran to submit or identify 
any additional evidence that he thought would support his 
claim for increase.  The evidence necessary to support his 
claim was discussed.  The evidence already of record was 
listed, and the veteran was told how VA would assist him.  

In August 2004, the veteran was advised of the evidence 
necessary to support his claim of entitlement to a left knee 
disability secondary to his right knee disability.  The 
evidence of record was listed and the veteran was told how VA 
would assist him in obtaining additional evidence.  

A March 2006 letter provided information regarding how VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, VA and private treatment records have been 
obtained and associated with the record.  VA examinations 
have been conducted.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence or 
information.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Factual Background

A private X-ray report dated in February 1997 indicates 
narrowed joint spaces of the knees bilaterally and 
calcification of the medial collateral ligament of the left 
knee.

A June 2002 VA treatment record reflects the veteran's 
complaints of increasing pain in his knees.  X-rays indicated 
mild to moderate degenerative changes bilaterally, left 
greater than right.  There was medial joint space narrowing 
and tibial spine spurring, as well as narrowing of the 
patellofemoral joint with spurring.  

A VA examination was conducted in July 2002.  The veteran 
reported that he had received multiple Cortisone injections 
to his knees which had varied in length of effectiveness.  He 
reported difficulty walking more than two blocks and with 
stair climbing.  He endorsed pain involving the anterior 
aspect of both knees when squatting.  He indicated that 
kneeling was better tolerated but still caused pain.  The 
examiner noted that the veteran did not use any type of 
ambulatory assistance.  On physical examination the veteran 
had a normal gait without any appreciable limp, list, or 
lurch.  Range of motion of the right knee was zero to 90 
degrees.  Both knees were warm to the touch anteriorly, with 
palpable crepitus throughout motion.  The right knee had 
palpable tenderness involving the medial and lateral joint 
spaces.  The veteran's knees were stable to varus and valgus 
stress.  Lachman's and McMurray were negative in the right 
knee.  There was no varus or valgus deformity and there was 
no appreciable effusion.  The impression was right knee mild 
to moderate degenerative arthritis.  

A November 2002 letter from C.E.R., M.D. states that the 
veteran's right knee disability had influenced the severe 
arthritis in his left knee.  

An additional VA examination was carried out in March 2003.  
The veteran reported that he had retired two and one half 
years previously from his work as an electrician due to 
problems with his knees.  The examiner noted that the veteran 
did not use any type of walking aid and that he could walk 
for about two blocks.  He also noted that the veteran could 
squat and was able to go up and down stairs.  The veteran 
reported that he could drive for one and a half hours without 
stopping.  He related that he had grinding and popping in 
both knees and that they occasionally swelled.  He reported 
difficulty kneeling due to pain.  He stated that he started 
having difficulty with his left knee because he favored his 
right knee.  The examiner noted that the veteran's knee 
problems developed simultaneously and were mainly 
degenerative changes.  Physical examination revealed that the 
veteran walked with a very good gait, without a walking aid.  
Range of motion of the right knee was from zero to 125 
degrees with pain at the extreme of motion.  Range of motion 
testing of the left knee also produced pain.  No ligamentous 
laxity was noted and anterior and posterior drawer sign was 
negative.  Patellar crepitus was slightly positive on the 
right.  There was joint line tenderness bilaterally.  
Lachman's and McMurray were negative.  There was no loss of 
motion with repetitive use.  The examiner opined that the 
veteran's left knee disability was not secondary to the right 
knee degenerative changes.  He pointed out that the veteran's 
knee problems had developed simultaneously and that they 
appeared to be age related.  He noted that individuals 
generally walked slowly and more carefully when they had to 
use the other side, and that generally speaking that did not 
result in any significant trauma to cause degenerative 
changes.  

The report of a May 2003 private MRI of the right knee 
indicates joint effusion, abnormal meniscal anterior horns 
suggesting chronic maceration and/or very severe degenerative 
change, small posterior meniscal cysts of the lateral 
meniscus, and poorly defined anterior cruciate ligament.

The report of a private examination by R.B.J., M.D. indicates 
that the veteran had a somewhat varus alignment while 
standing.  He could toe and heel walk with discomfort.  He 
could single leg hop and squat, but both knees were painful 
with that maneuver.  He had increased varus and valgus laxity 
and some medial compartment narrowing, and was tender along 
the medial and lateral joint lines.  He noted that VA X-rays 
showed advanced degenerative joint disease.  

In January 2004 the veteran underwent total knee arthroplasty 
on the right.  The veteran was noted to do well following 
surgery.  

A VA treatment record dated in February 2006 indicates that 
the veteran had been seen by orthopedics and was advised to 
have revision total knee replacement on the right and total 
knee replacement on the left.  The provider noted that X-rays 
indicated unequivocally that there was no loosening of the 
right total knee replacement.  

On VA examination in March 2006, the examiner noted that X-
rays taken in February 2006 showed the right knee prosthesis 
to be in place with no signs of loosening.  The veteran 
reported that he sometimes used a cane to walk but often 
walked without it.  He related that he was independent in all 
activities of daily living, to include shopping and driving.  
Physical examination revealed that the veteran walked with a 
nearly normal gait.  He was able to heel and toe walk.  
Tandem gait was normal.  His lower extremities were properly 
aligned.  There was no redness, inflammation, or significant 
tenderness in the right knee.  Range of motion was zero to 
120 degrees with no evidence of loosening of the right knee 
prosthesis.  Motion was pain free.  Repetitive motion 
produced no fatigability, incoordination, loss of motion, or 
pain.  The diagnosis was status post right knee total 
prosthesis due to degenerative change, with good outcome.  
The examiner pointed out that the veteran did have occasional 
pain but no history of disabling flare-ups.

Analysis

Service Connection for Left Knee Disability

The veteran asserts that his left knee disability was caused 
by his service-connected right knee disability.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The evidence demonstrates that the claimed left knee 
disability is not proximately due to or the result of the 
service-connected right knee disability.  Rather, A VA 
examiner concluded in March 2003 that the veteran's left knee 
disability was not secondary to the right knee degenerative 
changes.  He explained that individuals generally walked more 
slowly and carefully when then had to use the other side, 
which did not necessarily result in any significant trauma to 
cause degenerative changes.  He indicated his belief that the 
veteran's left knee degenerative changes were age related.  
The Board acknowledges that a private physician has stated 
that the veteran's left knee changes were the result of the 
right knee disability.  However, he did not provide any 
rationale or basis for his statement.  On the other hand, the 
VA examiner provided a careful explanation of his opinion 
that the left knee disability was not caused by the right 
knee disability.

In summary, the Board has been presented with objective 
evidence that that the claimed left knee disability is not 
secondary a service connected disease or injury, to include 
the veteran's right knee disability.  The Board finds that 
such evidence is far more probative than the conclusory and 
unsupported statement by a private physician and the 
veteran's statements advanced in support of his claim.  In 
this regard, the Board notes that the veteran, as a 
layperson, is not competent to render an opinion concerning 
questions of medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The preponderance of the evidence establishes that the 
veteran's left knee disability is unrelated to a service-
connected disease or injury; there is no doubt to be 
resolved; and service connection for a left knee disability 
is not warranted.

Increased Ratings for Right Knee Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2007).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

Where there is dislocated semi lunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, a 20 
percent evaluation is assignable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5258.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

For the period prior to January 30, 2004, the veteran's right 
knee disability was evaluated as 20 percent disabling 
pursuant to Diagnostic Code 5258.  A higher evaluation is not 
warranted under these diagnostic criteria.  

The evidence pertaining to this period does not support the 
assignment of an evaluation exceeding 20 percent.  In this 
regard the Board notes that there is no sign of instability 
of the right knee.  The veteran had full extension.  At 
worst, flexion was to 90 degrees in July 2002.  A higher 
rating requires the presence of severe instability, flexion 
limited to 15 degrees, or extension limited to 20 degrees.  
The record does not demonstrate such findings.  As such, 
there is no basis to award an evaluation in excess of 20 
percent based on instability or limitation of motion.  

For the period from March 1, 2005, the veteran's right knee 
disability is evaluated as 30 percent disabling under the 
provisions of Diagnostic Code 5055, which provides that 
replacement of the knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. § 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated by analogy under 
Diagnostic Code 5256, 5261 or 5262.  The minimum evaluation 
is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2007).

The evidence pertaining to this period demonstrates that 
there is no loosening of the right knee prosthesis.  At his 
March 2006 VA examination, the veteran reported that while he 
sometime used a cane, he often walked without it.  His gait 
was nearly normal.  Range of motion was zero to 120 degrees 
and pain free.  Repetitive motion produced no fatigability, 
incoordination, loss of motion, or pain.  The examiner 
indicated that the veteran's total knee replacement had 
produced good results.  In summary, the veteran's right knee 
disability, status post knee replacement is not productive of 
intermediate degrees of residual weakness, pain, or 
limitation of motion that would warrant a higher evaluation 
under Diagnostic Code 5256, 5261 or 5262.  Moreover, there is 
no evidence of severely painful motion or severe weakness 
which would warrant a higher evaluation under Diagnostic Code 
5055.  Accordingly, the Board finds that there is no basis 
for the award of an evaluation in excess of 30 percent for 
arthritis and meniscal maceration of the right knee status 
post total knee replacement.

Lastly, there are surgical scars; however, nothing suggests 
that there is functional impairment, to include pain, 
associated with the scars.  As such separate evaluations are 
not warranted for the scars.


ORDER

Entitlement to service connection for a left knee disability 
is denied.

For the period prior to January 30, 2004, entitlement to an 
evaluation in excess of 20 percent for arthritis and meniscal 
maceration of the right knee is denied.

For the period from March 1, 2005, entitlement to an 
evaluation in excess of 30 percent for arthritis and meniscal 
maceration of the right knee status post total knee 
replacement is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


